ORDER
Movant appeals the dismissal of his Rule 29.15 motion without an evidentiary hearing. We affirm.
Movant was sentenced on April 8, 1983. He filed a motion for post-conviction relief under Rule 27.26 on January 7, 1986. That motion was denied after an evidentiary hearing, and movant’s Rule 27.26 claims were rejected on appeal in Simpson v. State, 753 S.W.2d 42 (Mo.App.1988).
Rule 29.15(m) precludes a movant from filing a Rule 29.15 motion if movant was sentenced prior to January 1, 1988, and has previously filed a Rule 27.26 motion.
The judgment of the motion court is not clearly erroneous, and an extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).